Citation Nr: 0944659	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-10 129 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

3.  Entitlement to an initial compensable disability 
evaluation for status post right index finger fracture.

4.  Entitlement to a compensable disability evaluation for 
sinusitis.

5.  Entitlement to a compensable disability evaluation for 
status post ganglion cyst excision of the right foot.

6.  Entitlement to a disability evaluation greater than 10 
percent for traumatic arthritis of the right foot.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for deep vein 
thrombosis.

9.  Entitlement to service connection for loss of vision in 
the left eye.

10.  Entitlement to service connection for a right hip 
disability.

11.  Entitlement to service connection for a right knee 
disability.

12.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.

The Veteran testified before the undersigned in a 
videoconference Board hearing in September 2009, a transcript 
of which is included in the claims file.

The issues of higher disability evaluations for status post 
right index finger fracture, sinusitis, status post ganglion 
cyst excision of the right foot, and for traumatic arthritis 
of the right foot, as well as service connection for diabetes 
mellitus, deep vein thrombosis, loss of vision in the left 
eye, and disabilities of the right hip, right knee, and low 
back, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 RO decision, entitlement to service 
connection for hypertension was denied.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year.  

2.  Since the July 2003 denial of this claim, the Veteran has 
not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for hypertension.   

3.  In a March 1996 RO decision, entitlement to service 
connection for bilateral hearing loss was denied.  Following 
proper notification in April 1996, an appeal of the denial of 
service connection was not received within one year.

4.  Since the March 1996 denial of this claim, the Veteran 
has not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to allow 
for reopening the claim of entitlement to service connection 
for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303 (2009).

2.  No new and material evidence has been received to allow 
for reopening the claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for hypertension in a July 
2003 rating decision.  The RO gave the Veteran notice of this 
denial, but he did not complete an appeal.  Therefore, that 
RO rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

The RO denied service connection for bilateral hearing loss 
in a March 1996 rating decision.  The RO gave the Veteran 
notice of this denial, but he did not complete an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance the 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 66 Fed. Reg. at 45,630 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
Those specific provisions are applicable to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  The 
RO received the petition to reopen these claims in October 
2005.  Therefore, the amended regulations are to be applied.

The Board notes that although the RO appears to have 
adjudicated the issues of reopening the claims of service 
connection for hypertension and for bilateral hearing loss in 
the July 2005 rating decision on appeal, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  

Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claims for service connection for hypertension and for 
hearing loss before proceeding to the merits on appeal.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for hypertension in the July 
2003 rating decision.  Evidence at that time included service 
treatment records (STRs), VA treatment records, and medical 
records from Brooke Army Medical Center.  Such records 
reflected a normal enlistment examination, a separation exam 
silent for any hypertension, and no record of any complaints 
or treatment regarding hypertension in service.  The 
treatment records indicated an initial diagnosis of 
hypertension in May 1999, noted as "new onset".

Following review of the above evidence, the RO in July 2003 
denied the claim, essentially finding that the hypertension 
had manifested approximately four years after separation from 
service.

The evidence added to the record since July 2003 includes 
treatment records from VA and Brooke Army Medical Center.  
Such reports reflect ongoing treatment for hypertension in 
the form of regular monitoring and prescribed medications.  
As such evidence was not previously of record, it is "new".  
However, as these treatment reports only demonstrate 
continued current disability, a fact already known in 2003, 
they do not relate to an unestablished fact necessary to 
substantiate the claim.  Thus, such evidence is not 
"material" under 38 C.F.R. § 3.156(a).  

Simply stated, there is no dispute in this case that the 
Veteran currently has hypertension; the critical issue is 
whether this disability is related to service more than 14 
years ago. 

Additionally, the Veteran's statements received subsequent to 
July 2003 are for consideration.  Such statements include his 
September 2009 hearing testimony in which he indicated that 
he had borderline high blood pressure recorded at several 
readings in service but was never prescribed medication.  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

More importantly, the Veteran is also restating what he 
essentially contended several years ago in the prior claim, 
thus it is not "new".    

Based on the foregoing, the evidence added to the record 
since the last final rating action in July 2003 is not new 
and material.  Indeed, the record in 2003 failed to 
demonstrate that current hypertension was causally related to 
active service, and such evidence remains lacking.  
Accordingly, the requirements under 38 C.F.R. § 3.156(a) have 
not been met and the request to reopen the claim for service 
connection for hypertension is therefore denied.

Turning to bilateral hearing loss, the RO denied service 
connection for bilateral hearing loss in the March 1996 
rating decision.  Evidence at that time included service 
treatment records (STRs), VA treatment records, and medical 
records from Brooke Army Medical Center.  Such records 
reflected normal hearing at enlistment and at a January 1995 
separation exam, and no record of any complaints or treatment 
regarding hearing loss in service.  

Following review of the above evidence, the RO in March 1996 
denied the claim, essentially finding that the Veteran's 
hearing was normal at separation and any hearing loss 
manifested after separation from service.

The evidence added to the record since March 1996 includes 
treatment records from VA and Brooke Army Medical Center.  As 
such evidence was not previously of record, it is new.  
However, as above, as these treatment reports only 
demonstrate continued current disability, a fact already 
known in 1996, they do not relate to an unestablished fact 
necessary to substantiate the claim.  Thus, such evidence is 
not "material" under 38 C.F.R. § 3.156(a).  

Simply stated, as above, there is no dispute in this case 
that the Veteran currently has hearing loss; the critical 
issue is whether this disability is related to service more 
than 14 years ago. 

Additionally, the Veteran's statements received subsequent to 
March 1996 are for consideration.  Such statements include 
his September 2009 hearing testimony in which he indicated 
that he had hearing loss due to working around heavy 
equipment and near aircrafts in the flight line and he did 
not always have or use his earplugs.  However, lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  The Veteran is also restating what he 
essentially contended several years ago.    

Based on the foregoing, the evidence added to the record 
since the last final rating action in March 1996 is not new 
and material.  Indeed, the record in 1996 failed to 
demonstrate that current hearing loss was causally related to 
active service, and such evidence remains lacking.  
Accordingly, the requirements under 38 C.F.R. § 3.156(a) have 
not been met and the request to reopen the claim for service 
connection for bilateral hearing loss is therefore denied.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2004, March 2005, November 
2007, and June 2009.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran 
submitted records from Brooke Army Medical Center.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

New and material evidence has not been submitted to reopen 
claims of service connection for hypertension or for 
bilateral hearing loss, therefore the claims are not reopened 
and the appeal is denied.


REMAND

The Veteran is claiming that his current service-connected 
disabilities have worsened.  In light of the recent 
statements of the Veteran, the Board finds that the January 
2007 and February 2007 examination results are too remote and 
that the Veteran must be scheduled for new examinations for 
his sinusitis, traumatic arthritis of the right foot, status 
post right index finger fracture, and status post ganglion 
cyst excision of the right foot.

Additionally, the Board finds that additional medical 
evidence is needed to determine the exact nature and severity 
of the Veteran's other claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's VA medical records from October 
2007 through the present not already 
included in the claims file.  

2.  The RO should request of the Veteran 
any private medical records not already 
included in the claims file, if any.

3.  The Veteran should be scheduled for VA 
medical examination (one general medical 
examination for all claims would be 
sufficient - if a separate eye evaluation 
is needed, it should be so indicated by 
the examiner) to:  

(a) determine the current severity of 
his sinusitis (if any); 

(b) determine the current severity of 
his traumatic arthritis of the right 
foot (if any);

(c) determine the current severity of 
his status post right index finger 
fracture (if any);

(d) determine the current severity of 
his status post ganglion cyst excision 
and scar of the right foot (if any);

(e) determine the exact nature and 
severity of any loss of vision in the 
left eye, and determine if it is at 
least as likely as not related to 
service;

(f) determine the exact nature and 
severity of any right hip disability, 
and determine if it is at least as 
likely as not related to injuries in 
service;

(g) determine the exact nature and 
severity of any right knee disability, 
and determine if it is at least as 
likely as not related to injuries in 
service;

(h) determine the exact nature and 
severity of any low back disability, 
and determine if it is at least as 
likely as not related to injuries in 
service;

(i) determine the exact nature and 
severity of any deep vein thrombosis, 
and determine if it is at least as 
likely as not related to service;

(j) determine whether it is at least as 
likely as not that the Veteran's 
diabetes mellitus, diagnosed in April 
2003, first manifested in service.

The claims file must be made available to 
the examiners, to allow for consideration 
of previous examination results, to 
include those from January, February, and 
August 2007.

Inform the examiner(s) that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

3.  After completing the above 
development, the RO should readjudicate 
the claims on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


